Judgment reversed on the law, with costs, upon authority of Green v. Enright (208 App. Div. 819), decided by this court March 27, 1924, and complaint dismissed, with costs. The fourth finding of fact reversed, and the conclusion of law and the direction of judgment for plaintiffs disapproved. This court finds the first, third, eleventh, twelfth and thirteenth findings of fact proposed by defendants, and the first, second, third, fourth and fifth conclusions of law proposed by defendants. Kelly, P. J., Rich, Manning, Kelby and Kapper, JJ., concur. Settle order on notice.